DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitarai et al. (US 2015/0021081).

Regarding claim 1, Mitarai discloses a method of manufacturing an array substrate (Fig. 3 and paragraphs 0071-0087), comprising:
forming a main via hole in a substrate (V, Fig. 3, paragraph 0079), and filling a first conductive material in the main via hole (TE, Fig. 3 and paragraph 0082):
forming a pixel circuit layer on a first surface of the substrate, the pixel circuit layer comprising a first via hole (Fig. 3 and paragraph 0076):
wherein an orthographic projection of the first via hole on the substrate at least partially overlaps the corresponding main via hole (Fig. 3).

Regarding claim 2, Mitarai further discloses filling a second conductive material in the first via hole, the second conductive material being electrically connected to the pixel circuit (Fig. 3 and paragraph 0076).

Regarding claim 3, Mitarai further discloses forming a connecting circuit layer (BE, Fig. 3) and a protection layer covering the connecting circuit layer (L14, Fig. 3)on a second surface of the substrate opposite from the first surface, the connecting circuit layer and the protective layer comprising a second via hole corresponding to the main via hole the second via hole penetrating through the connecting circuit layer and the protective layer, and an orthographic projection of the second via hole on the substrate at least partially overlapping the corresponding main via hole; wherein the second via hole exposes a terminal located on a side of the connecting circuit layer (Fig. 3 and paragraphs 0082-0083).

Regarding claim 4, Mitarai further discloses filling a third conductive material in the second via hole, wherein the third conductive material is electrically connected to the connecting circuit layer through the terminal on the side of the connecting circuit layer (Fig. 3 and paragraphs 0082-0084).

Regarding claim 5, Mitarai further discloses forming a third via hole in the protective layer,
wherein an orthographic projection of the third via hole on the substrate at least partially overlaps an orthographic projection of the connecting circuit layer on the substrate (Fig. 4).

Regarding claim 6, Mitarai further discloses the connecting circuit layer including a source driving circuit and a gate driving circuit: the method further comprising:
filling an oxide conductive material m the third via hole and forming a driving circuit layer on a side of the protective layer opposite from the connecting circuit layer,
wherein the driving circuit layer is configured to provide a display signal and a timing control signal to the source driving circuit and the gate driving circuit through the oxide conductive material, respectively (Fig. 4).

Regarding claim 7, Mitarai further discloses wherein an orthographic projection of the first via hole on the substrate completely coincides with the corresponding main via hole: or
the orthographic projection of the first via hole (E1 contact hole, Fig. 3) on the substrate completely covers the corresponding main via hole (V, Fig. 3) and an area of the orthographic projection of the first via hole on the substrate is larger than an area of a cross section of the main vie hole (Fig. 3): or
the corresponding main via hole completely covers the orthographic projection of the first via hole on the substrate, and the area of a cross section of the main via hole is larger than the area of the orthographic projection of the first via hole on the substrate.

Regarding claim 8, Mitarai further discloses wherein the first via hole is formed in a multilayer structure of the pixel circuit layer through a mask: or, the first via hole is formed while forming each layer structure in the pixel circuit layer, and finally a plurality of via holes in the multilayer structure overlap to form the first via hole (Fig. 4).

Regarding claim 9, Mitarai further discloses wherein the second conductive material is filled in the first via hole by a dispensing or electroless plating process, and the third conductive material is filled mm the second via hole by a dispensing or electroless plating process (paragraphs 0076-0082).

Regarding claim 10, Mitarai discloses an array substrate (Fig. 3 and paragraphs 0071-0087), comprising:
a substrate, comprising a main via hole (V, Fig. 3 and paragraph 0079), the main via hole filled with a first conductive material (TE, Fig. 3 and paragraph 0082);
a pixel circuit layer on a first surface of the substrate, the pixel circuit layer comprising a first via hole corresponding to the main via bole, an orthographic projection of the first via hole on the substrate at least partially overlapping the corresponding main via hole, and the first via hole filled with a second conductive material (Fig. 3 and paragraph 0076):
wherein the pixel circuit layer comprises a pixel circuit electrically connected to the first conductive material through the second conductive material in the first via hole (Fig. 3 and paragraphs 0071-0087).

Regarding claim 11, Mitarai further discloses a connecting circuit layer (BE, Fig. 3) and a protection layer covering the connecting circuit layer (L14, Fig. 3)on a second surface of the substrate opposite from the first surface, the connecting circuit layer and the protective layer comprising a second via hole corresponding to the main via hole the second via hole penetrating through the connecting circuit layer and the protective layer, and an orthographic projection of the second via hole on the substrate at least partially overlapping the corresponding main via hole; wherein the second via hole exposes a terminal located on a side of the connecting circuit layer (Fig. 3 and paragraphs 0082-0083).

Regarding claim 12, Mitai further discloses wherein the array substrate comprises a display area and a peripheral area at a periphery of the display area:
the main via hole is located in the peripheral area, and the connecting circuit layer is located at least partially m the display area (Fig. 4).

Regarding claim 13, Mitarai further discloses wherein the protective layer further comprises a third via hole, an orthographic projection of the third via hole on the substrate at least partially overlaps an orthographic projection of the connecting circuit layer on the substrate: and
the third via hole is filled with an oxide conductive material (Fig. 4).

Regarding claim 14, Mitarai further discloses a driving circuit layer on a side of the protective layer opposite from the connecting circuit layer,
wherein the driving circuit layer is configured to provide a display signal and a timing control signal to a source driving circuit and a gate driving circuit in the connecting circuit layer through the oxide conductive material, respectively (Fig. 4).

Regarding claim 15, Mitarai further discloses wherein an orthographic projection of the first via hole on the substrate completely coincides with the corresponding main via hole: or
the orthographic projection of the first via hole (E1 contact hole, Fig. 3) on the substrate completely covers the corresponding main via hole (V, Fig. 3) and an area of the orthographic projection of the first via hole on the substrate is larger than an area of a cross section of the main vie hole (Fig. 3): or
the corresponding main via hole completely covers the orthographic projection of the first via hole on the substrate, and the area of a cross section of the main via hole is larger than the area of the orthographic projection of the first via hole on the substrate.

Regarding claim 16, Mitarai further discloses wherein the first conductive material comprises molybdenum, copper, molybdenum-niobium alloy, aluminum: or Indium tin oxide (paragraph 0082).

Regarding claim 17, Mitarai further discloses wherein the second conductive material and the third conductive material each are one of silver paste, copper paste or solder paste (paragraph 0082).

Regarding claim 18, Mitarai further discloses wherein the substrate is a rigid substrate or a flexible substrate (paragraphs 0071-0073).

Regarding claim 19, Mitarai further discloses a display panel comprising the array substrate according to claim 10 (paragraphs 0084-0087).

Regarding claim 20, Mitarai further discloses a display apparatus comprising the display panel of claim 19 (paragraphs 0084-0087).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             	9/24/22